Felton, Chief Judge.
1. Where the plaintiff filed an action against her former husband, seeking to recover $2,227 for support of their minor child, and the petition contained two counts, the first seeking recovery under the terms of an alleged decree of divorce and alimony from the State of Ohio, and the second seeking recovery under an agreement between the parties for certain child support payments, and the, defendant in his answer admitted the rendition of the divorce decree and further admitted entering into the agreement to pay child support but denied the allegations as to' amounts now due, and at the trial the defendant’s attorney stipulated that the correctness of the amount of $2,227 was not in dispute, the evidence supports a- verdict for the plaintiff and the general grounds of the motion for a new trial are without merit.
2. The sole special ground of the amended motion for a new trial assigns error on the direction of the verdict for the *849plaintiff on the ground that the defendant has an issuable defense set up in paragraph 4 of his answer to both counts. Portions of the record necessary to an understanding of the error complained of are not set out in this special ground or pointed out by page number as required in Code (Ann.) § 6-901 as amended (Ga. L. 1957, pp. 224, 232). This ground is therefore incomplete and will not be considered. Caesar v. State, 22 Ga. App. 796 (97 S. E. 255) ; Jackson Discount Co. v. Merck, 50 Ga. App. 381 (1) (178 S. E. 208).
Decided June 17, 1960.
Preston L. Holland, for plaintiff in error.
Robert F. Lyle, G. Ernest Tidwell, contra.
3. The court did not err in overruling the amended motion for a new trial.

Judgment affirmed.


Nichols and Bell, JJ., concur.